FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CATHOLIC LEAGUE FOR                    
RELIGIOUS AND CIVIL RIGHTS;
RICHARD SONNENSHEIN; VALERIE
MEEHAN,
              Plaintiffs-Appellants,
                                             No. 06-17328
                 v.
CITY AND COUNTY OF SAN                        D.C. No.
                                           CV-06-02351-MHP
FRANCISCO; AARON PESKIN; TOM
                                               OPINION
AMMIANO in his official capacity as
a Supervisor, Board of
Supervisors, City and County of
San Francisco,
             Defendants-Appellees.
                                       
        Appeal from the United States District Court
          for the Northern District of California
         Marilyn H. Patel, District Judge, Presiding

                   Argued and Submitted
         July 18, 2008—San Francisco, California

                     Filed June 3, 2009

       Before: Procter Hug, Jr., Richard A. Paez, and
            Marsha S. Berzon, Circuit Judges.

                 Opinion by Judge Paez;
               Concurrence by Judge Berzon




                            6579
6582         CATHOLIC LEAGUE v. SAN FRANCISCO




                        COUNSEL

Robert J. Muise, Thomas More Law Center, Ann Arbor,
Michigan, for the appellants.

Vince Chhabria, City Attorney’s Office of San Francisco, San
Francisco, California, for the appellees.
                CATHOLIC LEAGUE v. SAN FRANCISCO            6583
                            OPINION

PAEZ, Circuit Judge:

   Appellants, Catholic League for Religious and Civil Rights,
Dr. Richard Sonnenshein, and Valerie Meehan (collectively,
“Catholic League” or “the League”), appeal the dismissal of
their civil rights action under 42 U.S.C. § 1983 for failure to
state a claim. At issue is the constitutionality of a non-binding
resolution adopted by the Board of Supervisors of the City
and County of San Francisco (“the Board”) concerning the
adoption of children by same-sex couples and the Catholic
Church’s position against such adoptions. Catholic League
argues that in adopting the resolution the Board expressed dis-
approval of the Catholic religion in violation of the First
Amendment’s Establishment Clause. Because we conclude
that the resolution passes constitutional scrutiny, we affirm.1

                                 I.

   In March, 2006, the Board passed a non-binding resolution,
Res. No. 168-06, titled: “Resolution urging Cardinal Levada
to withdraw his directive to Catholic Charities forbidding the
placement of children in need of adoption with same-sex cou-
ples.” (“Resolution”). The Resolution provides in full:

      Resolution urging Cardinal William Levada, in
      his capacity as head of the Congregation for the
      Doctrine of the Faith at the Vatican, to withdraw
      his discriminatory and defamatory directive that
      Catholic Charities of the Archdiocese of San
      Francisco stop placing children in need of adop-
      tion with homosexual households.

      WHEREAS, It is an insult to all San Franciscans
      when a foreign country, like the Vatican, meddles
  1
   We have jurisdiction under 28 U.S.C. § 1291.
6584         CATHOLIC LEAGUE v. SAN FRANCISCO
    with and attempts to negatively influence this great
    City’s existing and established customs and tradi-
    tions such as the right of same-sex couples to adopt
    and care for children in need; and

    WHEREAS, The statements of Cardinal Levada and
    the Vatican that “Catholic agencies should not place
    children for adoption in homosexual households,”
    and “Allowing children to be adopted by persons liv-
    ing in such unions would actually mean doing vio-
    lence to these children” are absolutely unacceptable
    to the citizenry of San Francisco; and

    WHEREAS, Such hateful and discriminatory rheto-
    ric is both insulting and callous, and shows a level
    of insensitivity and ignorance which has seldom
    been encountered by this Board of Supervisors; and

    WHEREAS, Same-sex couples are just as qualified
    to be parents as are heterosexual couples; and

    WHEREAS, Cardinal Levada is a decidedly unquali-
    fied representative of his former home city, and of
    the people of San Francisco and the values they hold
    dear; and

    WHEREAS, The Board of Supervisors urges Arch-
    bishop Niederauer and the Catholic Charities of the
    Archdiocese of San Francisco to defy all discrimina-
    tory directives of Cardinal Levada; now, therefore,
    be it

    RESOLVED, That the Board of Supervisors urges
    Cardinal William Levada, in his capacity as head of
    the Congregation for the Doctrine of the Faith at the
    Vatican (formerly known as Holy Office of the
    Inquisition), to withdraw his discriminatory and
    defamatory directive that Catholic Charities of the
                 CATHOLIC LEAGUE v. SAN FRANCISCO                    6585
      Archdiocese of San Francisco stop placing children
      in need of adoption with homosexual households.

   The Board passed this resolution in response to a then-
recent directive from Prefect Cardinal William Levada,
instructing the Archdiocese of San Francisco that Catholic
social services agencies should not place children in need of
adoption with gay or lesbian couples.2 Cardinal Levada is the
head of the Congregation for the Doctrine of the Faith—an
official body within the Catholic Church that, according to the
complaint, is charged with “promot[ing] and safeguard[ing]
the doctrine on the faith and morals throughout the Catholic
world.” The Resolution also quotes a statement in a 2003 doc-
ument issued by the Congregation, titled “Considerations
Regarding Proposals to Give Legal Recognition to Unions
Between Homosexual Persons” (“Considerations document”).
The Resolution does not name or specifically refer to the Con-
siderations document, but the League alleges that the lan-
guage “Allowing children to be adopted by persons living in
[homosexual] unions would actually mean doing violence to
these children” is taken from the 2003 document.

   Shortly after the Board adopted the Resolution, Catholic
League filed a 42 U.S.C. § 1983 suit in the Northern District
of California, alleging that the Resolution violates the Estab-
lishment Clause by expressing disapproval of and hostility
towards the Catholic Church and Catholic religious tenets.
Catholic League sought “nominal damages, a declaration that
this anti-Catholic resolution is unconstitutional, and a perma-
nent injunction enjoining this and other official resolutions,
pronouncements, or declarations against Catholics and their
religious beliefs.”

   The Defendants-Appellees3 filed a Federal Rule of Civil
  2
    Cardinal Levada’s communique is not part of the record in this case.
  3
    The Defendants-Appellees include the City and County of San Fran-
cisco; Aaron Peskin, in his official capacity as President, Board of Super-
visors, City and County of San Francisco; and Tom Ammiano, in his
official capacity as a Supervisor, Board of Supervisors, City and County
of San Francisco.
6586           CATHOLIC LEAGUE v. SAN FRANCISCO
Procedure 12(b)(6) motion to dismiss, which the district court
granted in a thorough and well-reasoned decision. Applying
the three-part Lemon test, the district court determined that the
Resolution did not have a purpose secondary to a predominant
religious purpose nor a primary effect of expressing hostility
towards the Catholic religion and that the resolution did not
foster excessive government entanglement with religion. See
Lemon v. Kurtzman, 403 U.S. 602 (1971); Catholic League v.
City and County of San Francisco, 464 F. Supp. 2d 938 (N.D.
Cal. 2006). As a result, the court concluded that Catholic
League failed to state a claim under § 1983 for violation of
the Establishment Clause and dismissed the complaint. Catho-
lic League timely appealed.

                               II.

   We review de novo a dismissal for failure to state a claim
under Rule 12(b)(6). Vasquez v. Los Angeles County, 487
F.3d 1246, 1249 (9th Cir. 2007). In addressing cases in this
posture, we must accept the allegations in the complaint as
true, and draw all reasonable inferences in favor of the plain-
tiff. However, “ ‘conclusory allegations of law and unwar-
ranted inferences’ will not defeat an otherwise proper motion
to dismiss.” Id. (quoting Schmier v. U.S. Court of Appeals for
the Ninth Circuit, 279 F.3d 817, 820 (9th Cir. 2002)).

                              III.

   [1] “[T]he ‘First Amendment mandates governmental neu-
trality between religion and religion and between religion and
nonreligion.’ ” McCreary County v. ACLU, 545 U.S. 844, 860
(2005) (quoting Epperson v. Arkansas, 393 U.S. 97, 104
(1968)). This constitutional mandate requires careful and
nuanced consideration in a society like ours where religion
has long played a pervasive social role; government conduct
towards religion “must be judged in its unique circumstances
to determine whether it constitutes an endorsement or disap-
                CATHOLIC LEAGUE v. SAN FRANCISCO                 6587
proval of religion.” Lynch v. Donnelly, 465 U.S. 668, 694
(1984) (O’Connor, J., concurring).

   [2] We apply the three-part Lemon test to determine
whether government conduct—either through endorsement of
religion or hostility towards it—violates the Establishment
Clause. Government action will pass muster if it “(1) has a
secular purpose; (2) has a principal or primary effect that nei-
ther advances nor disapproves of religion; and (3) does not
foster excessive governmental entanglement with religion.”
Vasquez, 487 F.3d at 1255 (citing Lemon, 403 U.S. at 612-
13). Failure to satisfy any of these three inquiries condemns
government conduct as unconstitutional.

   [3] Although the courts have not often had occasion to
determine whether government action effects a disapproval of
religion, as opposed to an endorsement, the Establishment
Clause’s neutrality mandate applies here with equal force. We
are guided in our analysis by American Family Association,
one of only a handful of disapproval cases, which dealt with
another set of resolutions adopted by the San Francisco Board
of Supervisors. American Family Association treated disap-
proval and endorsement as flip-sides of the same coin—the
same legal tests and underlying First Amendment values
apply. We phrased the applicable principle in several ways—
the state may not disapprove of religion, express hostility
towards religion, nor inhibit religion, American Family Ass’n,
277 F.3d at 1121, 11224 —and used the three terms inter-
changeably.
  4
   The disapproval language appears to come from Church of the Lukumi
Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 532 (1993), a Free
Exercise Clause case; the inhibit language is drawn from Lemon, see
Lemon, 403 U.S. at 612, and its predecessors, including School Dist. of
Abington Tp. v. Schempp, 374 U.S. 203, 222 (1963).
6588             CATHOLIC LEAGUE v. SAN FRANCISCO
                                    A.

   The first step in the Lemon analysis is to discern the gov-
ernment’s actual purpose in taking the challenged action—in
this case, adopting the Resolution. A “predominantly religious
purpose” violates the Establishment Clause. McCreary
County, 545 U.S. at 881. Government action, however, satis-
fies the purpose prong if it is “grounded in a secular purpose.”
Vasquez, 487 F.3d at 1255. Furthermore, “[a] legislature’s
stated reasons will generally get deference, [but] the secular
purpose required has to be genuine, not a sham, and not
merely secondary to a religious objective.” McCreary County,
545 U.S. at 864.

   Catholic League argues that it is evident from the face of
the Resolution that the City’s predominant purpose was to
attack Catholic religious beliefs. The League points to the res-
olution’s harsh and forceful language as betraying the Board’s
true intentions: “discriminatory,” “defamatory,” “absolutely
unacceptable,” “hateful and discriminatory,” “insulting and
callous,” and “show[ing] a level of insensitivity and ignorance
which has seldom been encountered.” The Board counters
that, despite the inflammatory language, it passed the resolu-
tion for secular purposes.5
  5
    Our earlier cases held that even one secular purpose out of several was
sufficient. That is, government action failed “the purpose prong ‘only if
it [was] motivated wholly by an impermissible purpose.’ ” American Fam-
ily Ass’n v. City and County of San Francisco, 277 F.3d 1114, 1121 (9th
Cir. 2002) (quoting Kreisner v. City of San Diego, 1 F.3d 775, 782 (9th
Cir. 1993). But see Vernon v. City of Los Angeles, 27 F.3d 1385, 1397 (9th
Cir. 1994) (“[W]e believe that the Supreme Court has articulated a slightly
more stringent test, which requires that the ‘actual’ or ‘primary’ purpose
of the government action be secular.”). McCreary County clarifies, how-
ever, that the inquiry is whether the government acted with a “predomi-
nantly” religious purpose. See McCreary County, 545 U.S. at 862
(“predominantly religious purpose”); id. at 863 (“predominant purpose of
advancing religion”); id. at 881 (“predominantly religious purpose”); id.
at 864 (secular purpose cannot be “merely secondary to a religious objec-
tive”).
                CATHOLIC LEAGUE v. SAN FRANCISCO                   6589
   [4] As we explained in American Family Association, we
do not question whether the Board’s actions were wise;
“rather we determine the constitutionality of those actions.”
American Family Ass’n, 277 F.3d at 1122. See also Brown v.
Woodland Joint Unified School District, 27 F.3d 1373, 1382
(9th Cir. 1994) (“[O]nce the state is free to use a secular
means of attaining a goal, it is not required to use an alterna-
tive secular means that is less likely to be associated with reli-
gion.”). To be sure, the Board could have spoken with a
gentler tone, but the strength of the Board’s language alone
does not transform a secular purpose into a religious one. The
constitutional question remains whether the Board’s purpose
in adopting the Resolution was secular in nature. In other
words, we must first decide whether the Board’s purpose in
criticizing the Cardinal’s directive was disapproval of reli-
gious doctrine, or a call for non-discrimination in the adoption
of children, and second whether for Establishment Clause
purposes there is a difference between the two.6

   “The eyes that look to purpose belong to an ‘objective
observer.’ ” McCreary County, 545 U.S. at 862 (quoting
Santa Fe Independent School Dist. v. Doe, 530 U.S. 290, 308
(2000)). The objective observer is “one presumed to be famil-
iar with the history of the government’s actions and compe-
tent to learn what history has to show.” Id. at 866. In so
describing the objective observer, the Supreme Court has
instructed that we cannot “cut the context” out of the purpose
inquiry. Id. at 864. Examining the Board’s resolution in con-
text, the district court correctly concluded that the objective
observer would ascertain a secular purpose behind the
Board’s adoption of the non-binding Resolution.7
  6
    We revisit the Resolution’s tone in the effects analysis, where the
choice of language may have a different impact.
  7
    Although the purpose test has always called on us to discern the gov-
ernment’s actual purpose, see American Family Ass’n, 277 F.3d at 1121;
Kreisner, 1 F.3d at 782, McCreary County recently sharpened the inquiry.
The Court announced that purpose must be evaluated from the perspective
6590             CATHOLIC LEAGUE v. SAN FRANCISCO
   [5] The Board argues that its predominant purpose in
adopting the Resolution was to “denounce discrimination
against same-sex couples, and to try to preserve for San Fran-
cisco children the opportunity to be placed for adoption with
qualified families without regard to sexual orientation.” That
purpose is set out by both the title and preamble of the Reso-
lution. Indeed, the title states: “Resolution urging Cardinal
Levada to withdraw his directive to Catholic Charities forbid-
ding the placement of children in need of adoption with same-
sex couples.” And to emphasize, the preamble declares: “Res-
olution urging Cardinal William Levada, in his capacity as
head of the Congregation for the Doctrine of the Faith at the
Vatican, to withdraw his discriminatory and defamatory direc-
tive that Catholic Charities of the Archdiocese of San Fran-
cisco stop placing children in need of adoption with
homosexual households.” This theme is born out in the open-
ing paragraph, which places the Resolution in the context of
San Francisco’s “existing and established customs and tradi-
tions such as the right of same-sex couples to adopt and care
for children in need,” and continues throughout the text,

of an objective observer. The Second Circuit has suggested that after
McCreary County the courts must now engage in two distinct inquires—
one to assess the government’s “actual” purpose, and another to ask how
“the government’s purpose is perceived by an objective observer.” Skoros
v. City of New York, 437 F.3d 1, 22 (2d Cir. 2006 ) (internal quotations
omitted). We do not read McCreary County as adopting a two part inquiry
for evaluating government purpose. By adopting an objective test, the
Court dismissed the petitioners’ assertion that “true ‘purpose’ is unknow-
able, and its search [is] merely an excuse for courts to act selectively and
unpredictably in picking out evidence of subjective intent.” McCreary
County, 545 U.S. at 861. As the Court explained, the purpose inquiry is
not an invitation to courts to cherry pick; instead, “scrutinizing purpose
does make practical sense, as in Establishment Clause analysis, where an
understanding of official objective emerges from readily discoverable fact,
without any judicial psychoanalysis of a drafter’s heart of hearts.” Id. at
862. Toward that end the Court noted that “[t]he eyes that look to purpose
belong to an ‘objective observer.’ ” Id. In other words, we use the objec-
tive observer—one who takes account of history and context—to discern
the government’s “actual” purpose.
               CATHOLIC LEAGUE v. SAN FRANCISCO              6591
which explains that “[s]ame-sex couples are just as qualified
to be parents as are heterosexual couples.” It is apparent that
the Resolution is about non-discrimination in adoption.

   In addition, the timing of the Resolution lends further con-
text and supports the Board’s asserted purpose. See McCreary
County, 545 U.S. at 866 (quoting Santa Fe, 530 U.S. at 315)
(“[R]easonable observers have reasonable memories, and our
precedents sensibly forbid an observer ‘to turn a blind eye to
the context in which [the] policy arose.’ ” (quoting Santa Fe,
530 U.S. at 315)). The Congregation for the Doctrine of the
Faith issued its clarion call against legalization of gay and les-
bian unions, as an exposition of religious belief, in 2003. It
was not until March 2006, days after Cardinal Levada
directed Catholic Charities, a social services agency in the
City of San Francisco, to stop placing children for adoption
with gay and lesbians couples, that the Board adopted this res-
olution. Keeping in mind the context in which the Resolution
arose, the objective observer would conclude that the Board’s
purpose in adopting the Resolution was to respond to a public
action that would affect both its gay and lesbian constituents,
as well as the children in the City and County’s jurisdiction.
The Board’s focus was on same-sex couples, not Catholics.

   [6] Moreover, “[a] reviewing court must be ‘reluctant to
attribute unconstitutional motives’ to government actors in the
face of a plausible secular purpose.” Kreisner, 1 F.3d at 782
(quoting Mueller v. Allen, 463 U.S. 388, 394-95 (1983)). In
light of this proscription, and the Resolution’s focus on and
stated goal of protecting and promoting adoption by same-sex
couples, an objective observer would conclude that the
Board’s purpose was to champion needy children, gays, lesbi-
ans, and same-sex couples within its jurisdiction; not to offi-
cially disapprove of the Catholic faith or its religious tenets.

   Catholic League maintains, however, that this is a distinc-
tion without a difference. It argues that the Board’s support
for same-sex adoption, and its basic underlying assumption
6592           CATHOLIC LEAGUE v. SAN FRANCISCO
that same-sex couples should be treated no differently than
heterosexual couples—and that anything less is discrimina-
tory, defamatory, and hateful—expresses hostility toward
their religious beliefs that homosexuality is “deviant,” and
“intrinsically disordered,” homosexual acts are “acts of grave
depravity,” homosexual unions are “clearly . . . immoral,” and
“[a]llowing children to be adopted by persons living in such
unions would actually mean doing violence to these children.”

   As the district court noted, same-sex adoption is “a secular
dimension of the City’s culture and tradition that the City
believes is threatened by the specific directive issued to the
Archdiocese.” Catholic League, 464 F. Supp. 2d at 944. The
Board considers its Resolution as a secular message promot-
ing same-sex adoption—a message that is in accord with a
bevy of California and San Francisco laws and policies that
promote equal rights for gays and lesbians and their families,
see In re Marriage Cases, 43 Cal. 4th 757 (2008) (document-
ing the City and County of San Francisco’s involvement as a
plaintiff in the litigation to legalize same-sex marriage); Lock-
yer v. City and County of San Francisco, 33 Cal. 4th 1055
(2004) (holding that City and County officials lacked the
authority to issue marriage licenses to same-sex couples, a
practice they adopted at the Mayor’s direction); SF Admin.
Code § 62.1 (officially recognizing domestic partnerships);
SF Admin. Code § 12B1 (preventing entities that contract
with the City from discriminating on the basis of sexual orien-
tation, domestic partner status, or marital status), and resolu-
tions that denounce discrimination against gays and lesbians
from all sources, see infra pp.6599-6600 (listing San Fran-
cisco Board of Supervisors non-binding resolutions). To put
it plainly, what the Board considers secular, Catholic League
considers hostile to Catholic religious tenets.

  [7] This dual characterization is not uncommon. Courts
have long recognized that certain secular beliefs, views, and
positions coincide with religious beliefs, views, and positions.
In such cases, government speech or action with respect to a
                  CATHOLIC LEAGUE v. SAN FRANCISCO                      6593
secular issue is not considered endorsement of religion simply
because the government’s views are consistent with religious
tenets. That is, the same belief can have both religious and
secular dimensions; the government is not stripped of its secu-
lar purpose simply because the same concept can be construed
as religious. See McGowan v. Maryland, 366 U.S. 420, 442
(1961) (“[T]he ‘Establishment’ Clause does not ban federal or
state regulation of conduct whose reason or effect merely hap-
pens to coincide or harmonize with the tenets of some or all
religions. In many instances, the Congress or state legislatures
conclude that the general welfare of society, wholly apart
from any religious considerations, demands such regulation
. . . . [T]he fact that [a policy] agrees with the dictates of the
Judaeo Christian religions while it may disagree with others
does not invalidate the regulation.”); Bowen v. Kendrick, 487
U.S. 589, 612-13 (1988) (“On an issue as sensitive and impor-
tant as teenage sexuality, it is not surprising that the Govern-
ment’s secular concerns would either coincide or conflict with
those of religious institutions. But the possibility or even the
likelihood that some of the religious institutions who receive
Adolescent Family Life Act funding will agree with the mes-
sage that Congress intended to deliver . . . is insufficient to
warrant a finding that the statute on its face has the primary
effect of advancing religion.”); id. at 605 (noting that “pro-
mot[ing] adoption as an alternative [for adolescent parents]”
is an approach that is not “inherently religious, although it
may coincide with the approach taken by certain religions.”);
Brown, 27 F.3d at 1381 (“ ‘[M]ere consistency with religious
tenets is insufficient to constitute unconstitutional advance-
ment of religion.’ ” (quoting Smith v. Bd. of Sch. Comm’rs of
Mobile County, 827 F.2d 684, 692 (11th Cir. 1987))).8 In sum,
  8
    See also Okwedy v. Molinari, 150 F. Supp. 2d 508, 519-20 (E.D.N.Y.
2001) (rev’d in part Okwedy v. Molinari, 333 F.3d 339 (2d Cir. 2003))
(“Government dissemination of a message of tolerance of diverse views
‘is an entirely appropriate secular effect,’ and its mere consistency or
inconsistency with the religious tenets of certain faiths is insufficient to
constitute an unconstitutional establishment of religion. . . . In criticizing
6594              CATHOLIC LEAGUE v. SAN FRANCISCO
if consistency with religious beliefs is not endorsement of
religion, inconsistency is not hostility to it.

   Our opinion in American Family Association is particularly
instructive. In 1998, several religious groups sponsored a mul-
timedia advertising campaign titled “Truth in Love.” Ameri-
can Family Ass’n, 277 F.3d at 1118. The advertisement,
printed in the San Francisco Chronicle, stated that “God
abhors any form of sexual sin,” including homosexuality, and
claimed that Jesus Christ could help gays and lesbians
“walk[ ] out of homosexuality into sexual celibacy.” Id. at
1119. The ad also included “statistics” about homosexuality,
sexually transmitted infections, and “destructive behavior.”
Id.

   In response to the ad campaign, the San Francisco Board of
Supervisors sent a letter to the plaintiffs (among other cam-
paign sponsors), stating that “Supervisor Leslie Katz
denounces your hateful rhetoric against gays, lesbians and
transgendered people,” and that “there is a direct correlation
between these acts of discrimination, such as when gays and
lesbians are called sinful and when major religious organiza-
tions say they can change if they tried, and the horrible crimes
committed against gays and lesbians,” such as the brutal mur-
der of Matthew Shepard. Id. The Board then adopted two
resolutions—one urging Alabama legislators to include sexual
orientation in their hate crimes legislation, and calling on the
“Religious Right to take accountability for the impact of their
long-standing rhetoric denouncing gays and lesbians,” id.; the
other addressing the advertisements. The second resolution
called the ad’s statistical assertions “erroneous and full of

a public message of intolerance of homosexuality, Molinari did not violate
the Establishment Clause.” (quoting Smith, 877 F.2d at 692)); Gheta v.
Nassau Co. Comm. College, 33 F. Supp. 2d 179, 186 (E.D.N.Y. 1999)
(“[I]t is not unconstitutional to criticize principles that happen to coincide
with the religious teachings of certain groups.”).
              CATHOLIC LEAGUE v. SAN FRANCISCO             6595
lies,” and stated that the campaign encouraged maltreatment
of and violence against gays and lesbians. Id. at 1120.

   [8] The plaintiffs, religious organizations, filed a § 1983
action against the Board, claiming that the letter and resolu-
tions violated the Establishment Clause by disapproving of a
“particular religion.” Id. On appeal we concluded that the
defendants’ actions had a plausible secular purpose and the
primary effect of the documents in question was “encouraging
equal rights for gays and discouraging hate crimes,” id. at
1121-23, not hostility “towards the religious view that homo-
sexuality is sinful or immoral,” id. at 1122 (emphasis added).
We recognized the dual nature of views on homosexuality,
and determined that San Francisco should not be hamstrung
in its public policy simply because its secular position was at
odds with certain religious views; that some perspectives on
gay and lesbian issues are rooted in religious belief cannot
overwhelm the fact that gay and lesbian issues are also secular
policy matters. Any other approach would stymie govern-
ment’s ability to take action on all “potentially religious
issues, including abortion, alcohol use, [and] other sexual
issues.” Id. at 1123. That is simply not the purpose or function
of the Establishment Clause. The government must maintain
neutrality among religions and between religion and non-
religion, but it cannot be held hostage to it. It is well within
the Board’s secular purview to promote adoptions of children
by same-sex couples and denounce discrimination for the
“general welfare of society.” McGowan, 366 U.S. at 442.

                              B.

   [9] Although the Board’s purpose was secular, the resolu-
tion may still violate the Establishment Clause if it “has the
principal or primary effect of advancing or inhibiting reli-
gion.” American Family Ass’n, 277 F.3d at 1122. To ascertain
effect, we ask whether “it would be objectively reasonable for
the government action to be construed as sending primarily a
message of either endorsement or disapproval of religion.”
6596             CATHOLIC LEAGUE v. SAN FRANCISCO
Vernon v. City of Los Angeles, 27 F.3d 1385, 1398 (9th Cir.
1994). This inquiry is conducted “from the perspective of a
‘reasonable observer’ who is both informed and reasonable,”
American Family Ass’n, 277 F.3d at 1122 (quoting Kreisner,
1 F.3d at 784), and who is “familiar with the history of the
government practice at issue.” Kreisner, 1 F.3d at 784.9

   [10] As discussed above, the Board’s unequivocal promo-
tion of non-discrimination against same-sex couples in adop-
tion is secular, regardless of whether the Catholic Church may
be opposed to it as a religious tenet. The question is whether
promotion of same-sex adoption is reasonably understood as
the primary message conveyed by the Resolution.10 It is not
enough that one might “ ‘infer’ ” disapproval of Catholic reli-
gious tenets; rather, disapproval or inhibition must “ ‘objec-
tively be construed as the primary focus or effect.’ ”
  9
    We previously encountered this observer in our purpose inquiry. Post-
McCreary County we turn to the objective observer to assess both purpose
and effect. The question arises whether these inquiries have substantially
merged. In both instances, the objective observer takes context and history
into consideration, ensuring that he addresses both questions from the
same nuanced, contextualized perspective. Two differences remain, how-
ever. First, whereas in the purpose inquiry, we are “ ‘reluctant to attribute
unconstitutional motives’ to government actors in the face of a plausible
secular purpose.” Kreisner, 1 F.3d at 782 (quoting Mueller v. Allen, 463
U.S. 388, 394-95 (1983)), no such presumption applies in the effects anal-
ysis. Moreover, the objective observer must be presumed to understand the
difference between what the government intends and what it produces.
The purpose prong asks what message the government meant to convey,
while the effects prong asks what message the government actually con-
veyed. Lynch, 465 U.S. at 690 (O’Connor, J., concurring). Given the
salience of San Francisco’s history of gay and lesbian advocacy to each
inquiry, the two questions are closely related here.
   10
      As an initial matter, we note that it is not immediately obvious that a
non-binding resolution has any “effects.” By definition, it imposes no reg-
ulation or obligation. Establishment Clause cases, however, regularly turn
on symbolism. Just as a holiday display can convey a message, so too a
non-binding resolution.
                 CATHOLIC LEAGUE v. SAN FRANCISCO                     6597
American Family Ass’n, 277 F.3d at 1122 (quoting Vernon,
27 F.3d at 1398-99).11

   [11] The primary message conveyed by the Resolution
turns in large part on the scope of the lens through which we
view it. We believe that a sufficiently broad lens is essential.
We must read the Resolution “as a whole,” American Family
Ass’n, 277 F.3d at 1122; its message can be affected by its
context and must be analyzed given its “unique circum-
stances.” Lynch, 465 U.S. at 694 (O’Connor, J., concurring).
To be sure, there are statements in the Resolution that, taken
in isolation, may be said to convey disparagement towards the
Catholic Church. But to be violative of the Establishment
Clause, those statements must overwhelm the Resolution’s
secular dimensions. Considering the Resolution as a whole,
with its focus on the City’s tradition of promoting and defend-
ing same-sex relationships, they do not.

   [12] Again, Catholic League argues that the Board’s harsh
language conveys a message of disapproval. As we explained
above, generally, the Resolution’s strong language speaks to
its secular message: “denounc[ing] discrimination against
same-sex couples” and supporting adoption by such couples
of children in need. The Resolution, however, also targets the
statement, attributed to Cardinal Levada and the Vatican that
“Allowing children to be adopted by persons living in such
  11
    Catholic League argues that if the Resolution conveys any message of
hostility towards the Catholic religion—be it secondary, tertiary, or
otherwise—the Resolution fails the Lemon test, and the district court erred
as a matter of law in concluding that the Board’s primary purpose is dis-
positive. Catholic League’s argument is unavailing. Our precedents make
clear that we treat inhibition no differently than advancement; we are
tasked with determining whether the primary effect of the challenged gov-
ernment action endorses or disapproves of religion or a religion. See, e.g.,
American Family Ass’n, 277 F.3d at 1122 (“[T]he focus of this prong is
on the primary effect of the government’s conduct.”) (emphasis in origi-
nal); Vernon, 27 F.3d at 1398 (“[T]he key consideration in this second
prong analysis is whether the government action ‘primarily’ disapproves
of religious beliefs.”).
6598            CATHOLIC LEAGUE v. SAN FRANCISCO
unions would actually mean doing violence to these children,”
and calls it, among other things “absolutely unacceptable to
the citizenry of San Francisco.” That statement comes from
the Considerations document, which the complaint explains is
an exposition of Catholic religious tenets. Standing alone,
therefore, an objective observer might conclude that the
Board was expressing disapproval of Catholic religious belief,
rather than endorsing a secular position. But the statement
does not stand alone. It is embedded in the larger Resolution
which is primarily a defense of same-sex adoption. That one
statement cannot fairly be said to embody the Resolution’s
primary message.

   [13] The Resolution also urges “Archbishop Niederauer
and the Catholic Charities of the Archdiocese of San Fran-
cisco to defy all discriminatory directives of Cardinal Leva-
da,” and urges “Cardinal William Levada, in his capacity as
head of the Congregation for the Doctrine of the Faith at the
Vatican (formerly known as Holy Office of the Inquisition),
to withdraw his discriminatory and defamatory directive.”
Catholic League argues that those statements express disap-
proval of religion/Catholicism, and that they are not incidental
to the primary message, but rather they define the message.
We agree with the district court’s observation that “[t]he fact
that the City was commenting on the policy of the Archdio-
cese in this regard does not violate the Establishment Clause
simply because the secular activity [i.e. adoption] was being
performed by a religious organization.” Catholic League, 464
F. Supp. 2d at 945 (citing Bowen, 487 U.S. at 613).12 In any
event, however, given the Resolution’s primary message of
promoting same-sex adoption, any hostility conveyed towards
  12
    To be clear, we do not distinguish between religious beliefs and
implementation of those beliefs. The directive, as far as the Catholic
Church is concerned, may very well be just as “religious” as statements
of belief in the Considerations document. The Board’s statements with
respect to the directive may nonetheless be secular and convey a message
of non-discrimination in adoption.
                 CATHOLIC LEAGUE v. SAN FRANCISCO                    6599
particular Catholic tenets by those statements was secondary
at best.

   The Board’s extensive and persistent practice of passing
non-binding resolutions denouncing discrimination against
gays and lesbians also shapes the message the Resolution con-
veys. The Board’s secular defense of same-sex couples in all
aspects of life is the dominant theme of the Board’s actions.
See Resolution No. 73-0513 (“Resolution urging the Supreme
Court of the United States to rescind their refusal and to
accept the hearing of a legal challenge to Florida’s prohibition
of adoption of children by gays and lesbians”); Resolution
No. 129-06 (“Resolution urging the IRS to reconsider their
ruling on Domestic Partners and Community Property”); Res-
olution No. 166-06 (“Resolution urging Governor Schwar-
zenegger to submit amicus brief to New York Supreme Court
of Appeals in support of the right of same-sex civil mar-
riage”); Resolution No. 364-06 (“Resolution condemning the
government sanctioned violence and chaos which took place
during Moscow’s first Gay Pride march”); Resolution No.
127-05 (“Resolution urging . . . Secretary of Education to
publicly apologize to gay, lesbian, bisexual, and transgender
community”); Resolution No. 454-05 (“Resolution condemn-
ing the offensive and discriminatory training video shown to
San Francisco 49er players”); Resolution No. 308-03
(“Resolution urging Senator Rick Santorum to step down
from his leadership position in the Republican Party and to
apologize for his comments [comparing homosexuality to
polygamy, incest, and adultery]”); Resolution No. 199-00
(“Resolution urging Dr. Laura Schlessinger to refrain from
making inaccurate statements about gays and lesbians that
incite violence and hate”); see also American Family Ass’n,
  13
    The district court took judicial notice of these resolutions as matters
of public record, see Catholic League, 464 F. Supp. 2d at 941, as do we.
Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (“[A] court
may take judicial notice of matters of public record” (internal quotation
omitted)).
6600          CATHOLIC LEAGUE v. SAN FRANCISCO
277 F.3d at 1119-23 (concluding that a letter and two resolu-
tions by the San Francisco Board of Supervisors criticizing
religious groups for denouncing homosexuality did not violate
the Establishment Clause).

   [14] Just as the “overall holiday setting” can change the
message conveyed by a crèche, and a “typical museum set-
ting, though not neutralizing the religious content of a reli-
gious painting, negates any message of endorsement of that
content,” Lynch, 465 U.S. at 692 (O’Connor, J., concurring),
the Board’s well-established practice of responding whenever
the equality of gay and lesbian families is called into question
necessarily colors the message conveyed by the Resolution. In
adopting the Resolution, consistent with past practice, the
Board sought to champion same-sex families and non-
discrimination as to gays and lesbians. An objective observer
would understand as much.

                              C.

   [15] Last, we consider whether government action
“foster[s] excessive governmental entanglement with reli-
gion.” Vasquez, 487 F.3d at 1255. “Administrative entangle-
ment typically involves comprehensive, discriminating, and
continuing state surveillance of religion.” Vernon, 27 F.3d at
1399. Entanglement in the form of “political divisiveness,”
that is, government actions that cause the public to fracture
along religious lines, “ ‘has never been relied upon as an inde-
pendent ground for holding a government practice unconstitu-
tional.’ ” American Family Ass’n, 277 F.3d at 1123 (quoting
Brown, 27 F.3d at 1383).

  Catholic League’s primary argument is that the resolution
fosters excessive entanglement by taking “an official position
on religious doctrine,” and that the Board has attempted to
“improperly influence Church authority and meddle in
Church affairs.” The case cited by Catholic League, Commack
Self-Service Kosher Meats, Inc. v. Weiss, 294 F.3d 415 (2d
                CATHOLIC LEAGUE v. SAN FRANCISCO                  6601
Cir. 2002), simply does not support its argument that the
Board’s non-binding Resolution fosters excessive entangle-
ment.

   Commack held that New York’s statutes prohibiting fraud
in the sale of kosher food violated the Establishment Clause
by fostering excessive entanglement. Id. at 425. The Second
Circuit concluded that the laws “excessively entangle govern-
ment and religion because they (1) take sides in a religious
matter, effectively discriminating in favor of the Orthodox
Hebrew view of dietary requirements; [and] (2) require the
State to take an official position on religious doctrine . . . .”
Id.

   [16] The laws challenged in Commack are different in kind
than the Board’s Resolution here. New York’s kosher fraud
laws took sides in a religious matter in that they took one defi-
nition of kosher, codified it, and regulated it, to the exclusion
of other competing doctrines of kashrut within Judaism.14 See
id. at 426. The laws took an official position on religious doc-
trine because determining whether each food article met
kashrut’s requirements, the State had to “either interpret reli-
gious doctrine or defer to the interpretations of religious offi-
cials.” Id. at 427. By contrast, the Board’s Resolution did not
codify one strain of Catholic belief. It did not “take sides in
a religious matter,” nor an “official position on religious doc-
trine.” The Board expressed its secular view in a non-binding
resolution on a matter of public policy.

   Nor does the Resolution attempt to influence Church policy
in a way that creates excessive entanglement. To be sure, the
Establishment Clause prohibits government from intervening
  14
     As explained in Commack, “kashrut” is “the Hebrew noun from which
the term ‘kosher’ is derived,” and “encompasses the entire body of rules
relating to foods that may be consumed as well as to the preparation of
those foods” under this “centuries-old Jewish law.” Commack, 294 F.3d
at 418.
6602              CATHOLIC LEAGUE v. SAN FRANCISCO
in a religious dispute. The federal courts “are not arbiters of
scriptural interpretation.” Thomas v. Review Bd., 450 U.S.
707, 716 (1981). But the Board has not crossed that line with
its non-binding resolution; the resolution enacts no policy or
regulation—it is simply a statement of the Board’s position on
same-sex adoption.15

                                    IV.

   “[I]t is inevitable that the secular interests of government
and the religious interests of various sects and their adherents
will frequently intersect, conflict, and combine.” Wallace v.
Jaffree, 472 U.S. 38, 69 (1985) (O’Connor, J., concurring in
judgment). Invalidating government action where this inci-
dental overlap is present would create “chaos,” id. at 70, and
cripple the government’s ability to take “action that affect[s]
[all] potentially religious issues, including abortion, alcohol
use, [and] other sexual issues.” American Family Ass’n, 277
F.3d at 1123. The rights of same-sex families are no different.

   [17] Properly contextualized, the Resolution does not have
the purpose or primary effect of expressing hostility towards
Catholic religious beliefs, and it does not foster excessive
government entanglement with the Catholic Church. Accord-
ingly, the judgment of the district court is AFFIRMED.




  15
     The complaint also alleged that the Board “threatened to withhold
funding from Catholic Charities of the Archdiocese of San Francisco if
they do not violate Church teaching and oppose Church authority.” The
district court did not address this allegation in its Lemon analysis. Catholic
League’s cursory reference to this allegation in its brief is not an argument
as to why this allegation supports an Establishment Clause violation;
therefore we consider this allegation abandoned as a basis for Catholic
League’s Establishment Clause claim.
               CATHOLIC LEAGUE v. SAN FRANCISCO             6603
BERZON, Circuit Judge, concurring:

   I concur in the majority’s opinion, as it carefully and faith-
fully applies contemporary Establishment Clause jurispru-
dence to an unusual circumstance, the disapproval rather than
approval of religion, embodied in a single Board of Supervi-
sors resolution linked to no affirmative governmental regula-
tion nor displayed in any continuing fashion in any public
location.

   In particular, this case is largely controlled by American
Family Association v. City and County of San Francisco, 277
F.3d 1114 (9th Cir. 2002), which also involved San Francisco
Board of Supervisors resolutions supporting equality for gays
by calling upon persons with religious views to the contrary
— in that instance, calling on the “Religious Right,” to cease
denouncing and opposing tolerance toward gays and lesbians.
Similarly to the Resolution here at issue, the ones in American
Family denounced religion-based anti-gay views as “ ‘errone-
ous and full of lies,’ ” and denounced anti-gay advertisements
by “the Religious Right” as “ ‘creat[ing] an atmosphere which
validates oppression of gays and lesbians,’ ” and encouraging
mistreatment of and violence toward them. Id. at 1119-20.
The American Family majority recognized that “the docu-
ments contain statements from which it may be inferred that
the [supervisors] are hostile towards the religious view that
homosexuality is sinful or immoral,” id. at 1122, but con-
cluded that, as a whole, the primary effect of the documents
was “encouraging equal rights for gays and discouraging hate
crimes,” id. at 1122-23, and that, as here, “[t]he excessive
entanglement prong does not easily fit the current case.” Id.
at 1123.

   The only possible basis for a different outcome in this case
than in American Family is that Establishment Clause law has
been slightly refined since American Family, and now
requires, for the purpose prong of the analysis, that the gov-
ernmental action not have a predominantly religious purpose,
6604           CATHOLIC LEAGUE v. SAN FRANCISCO
rather than that the governmental action be “motivated wholly
by an impermissible purpose.” Id. at 1121. See McCreary
County v. ACLU, 545 U.S. 844, 862-63 (2005). But the secu-
lar purpose here is considerably more evident than in Ameri-
can Family, as the Resolution was directed not simply at
expression of opinion but at urging a particular, secular result
— that Catholic Charities place adoptive children with same-
sex couples. That purpose is plainly the predominant one,
although the Resolution does criticize a Vatican document
disapproving adoptions by same-sex couples. I therefore see
no basis for distinguishing American Family on the basis of
McCreary, as any difference in the strength of the secular pur-
pose cuts in favor of a stronger secular purpose here, suffi-
cient to meet the McCreary standard.

   All of that said, I do find the result troublesome, and find
much to agree with in Judge Noonan’s eloquent dissent in
American Family. See American Family, 277 F.3d at 1126-28
(Noonan, J., dissenting). In particular, I am acutely aware that
“the Constitution assures religious believers that units of gov-
ernment will not take positions that amount to the establish-
ment of a policy condemning their religious belief,” id. at
1126, and that resolutions such as the ones in American Fam-
ily and the one in this case are near — if not at — the line that
separates establishment of such a policy.

   For that reason, I think it critical that the result in American
Family and in this case be understood as limited by three con-
siderations — first, that no regulation at all was attached to
the resolutions — they were purely speech, albeit governmen-
tal speech; second, that the speech was broadcast to the pub-
lic, as far as appears in the opinions, only by the enactment
of the resolution itself, and not in any other, more intrusive
and permanent way — for example, through plaques in public
places, or advertisements in newspapers or on radio; and
third, that the resolutions were not repeated or pervasive, but
discrete. If any of these circumstances were different, I would
think that the notion that there was an establishment of reli-
              CATHOLIC LEAGUE v. SAN FRANCISCO          6605
gion rather than the predominant pursuit of a secular purpose
with a predominantly secular effect would have considerably
more force, and the result might be otherwise. So, for exam-
ple, a pervasive public campaign by a city to condemn Jews
for not shopping on Saturday or Muslims from observing
Ramadan because of the effect on the economy would proba-
bly trigger Establishment Clause concerns not here present.
We need not address such matters here, however, as the Reso-
lution, as far as the record shows, was passed but then left
dormant, and so did not pervade public perception of Catholi-
cism or Catholics as would a public advertisement campaign.

  With those caveats, I concur in the opinion.